[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION FOR ARTICULATION OF KRAFTSMAN GROUP, INC.
At the court's request and pursuant to the appellant Kraftsman Group, Inc.'s motion for articulation, Attorney Trial Referee Phillips articulated his report on May 31, 1991 which is hereby accepted by the court.
It is further articulated that the court considered the Objections and Exceptions to the report of the Attorney Trial Referee with due regard for the factors which it is required to consider under C.P.B. 440 and 443.
Any request not articulated herein is denied.
MOTTOLESE, J.